DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wireless transceiver, rotatable shaft, rotatable gear, rotatable bearing must be shown with appropriate numerals (claim 1), the wheel (claim 8) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 4, 10 are objected to because of the following informalities:  
Claim 4:  “said highly conductive metal” lacks antecedent basis. Perhaps claim 4 should depend on claim 3.
Claim 10: “said temperature sensor” in line 5 lacks antecedent basis.  (Also, see 
“a temperature sensor” in line 3 from the bottom of the claim). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because: 
Claim 1: it is not clear if a thermistor a part of the temperature measurement device. Perhaps applicant should amend the claim by stating that the temperature measurement device comprising a thermistor. Is this a proper interpretation of the invention?
Claim 8: it is not clear if a thermistor is a separate temperature sensor or a temperature sensor residing in a wall of the rotating housing. Perhaps applicant should amend the claim as follows: --wherein said temperature sensor is thermistor— to be added after “housing” in line 4 from the bottom of the claim, and to replace “a thermistor” with –the thermistor—in line 2 from the bottom of the claim. Is this a proper interpretation of the invention?
(Please note, claim 17 could be redundant to claim 8 in that it claims a thermistor).
Claim 9: it is not clear how (by what particular means?) the temperature measurement device is rotated out of said oil. Furthermore, please note: in the rejection on the merits, claim 9 is rejected “as best understood by the Examiner”.
Claim 10: A) perhaps applicant should replace “said temperature sensor” in line5 with –said temperature measurement device comprises a temperature sensor that—and replace “a temperature sensor” in line 3 from the bottom of the claim with –said temperature sensor--. Is this a proper interpretation of the invention? 
B) it is not clear by what particular means the temperature measurement device is rotated.
Claim 11: perhaps applicant should add –for the lubricating oil—at the end of the claim in order to clearly claim the invention.
The dependent claims are rejected by virtue of their dependency on the independent claims 1, 8, 10.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1-4, 7-8, 10, 12-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. 5257863) [hereinafter Chu] in view of KR 101110482B1 [hereinafter KR]  and Heinzelmann et al. (U.S. 6663279) [hereinafter Heinzelmann].
Chu discloses in Figs. 1-4 a device to measure a temperature of an inaccessible moving mechanical part (rotor), the device is encapsulated in a cylindrical plug/ housing 17, 21 having threads and substantially hollow inside to receive the temperature measurement device in a housing/ bolt having a temperature sensor/ thermistor 31 within a housing 17 is received in a well (mounting hole) 16 formed in the rotor. The temperature sensor is fitted in the encapsulation 21 with an epoxy resin 24 in the form of a sleeve, the epoxy resin is resistant to stress, and thus, keeping the device in a position. The device has an antenna 19 to transmit an encoded temperature signal wirelessly to a stationary antenna 26.
Chu does not explicitly teach that the temperature sensor/ thermistor is embedded in the molding (that the epoxy resin is a molding) and an adhesive.
KR teaches a molded thermistor in an external case/ housing wherein an adhesive resin 30 is filled between the molded thermistor and a casing/ housing 20.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to embed the thermistor in molding, as suggested by KR and attach it adhesively to the housing, so as to protect the thermistor from mechanical forces of the harsh environment.
Chu does not teach to use the temperature measurement device with a transmission.
Heinzelmann discloses in Fig. 1 a rotary housing comprising a temperature sensor 20 for measuring lubricant oil from the oil sump to a transmission components located within a transmission housing/ cover 4, the temperature sensor communicated with an electronic transmission controller (see at least claim 1 of Heinzelmann). It is very well known in the art that the rotating transmission comprising a shaft, a gear, a bearing to drive a vehicle wheel.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the temperature measurement device of Chu with a transmission of Heinzelmann, because the temperature measurement device of Chu, if modified, would be able to accommodate the rotation of the transmission.
For claim 7: it is very well known in the art that the temperature of the lubricating oil from the temperature sensor is reported to the dashboard computer of the vehicle.
For claim 10: it is considered that the temperature sensor is rotated within the oil with rotation of the rotary housing.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use the temperature measurement device of Chu with the transmission device of Heinzelmann, because the device of Chu is suitable with measurement of the temperature in a rotatable device/ housing.
Official Notice is taken with respect to claims 3 and 4: 
The use of the particular material, i.e., highly conductive metal or stainless steel for the housing, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the probe element disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use the housing made of a highly conductive metal/ stainless steel, because the stainless steel is known to withstand high temperature and corrosion in a harsh environment and also conduct heat to a temperature sensor, so as to enable the sensor to sense the temperature of the environment.
Claims 5, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu, KR and Heinzelmann, as applied to claims above, and further in view of Jagtoyen (U.S. 6964518).
Chu, KR and Heinnzelmann disclose the device as stated above.
They do not explicitly teach the limitations of claims 5, 9, 12.
Jagtoyen discloses in Figs. 1, 3 a temperature measurement device to be placed in an inaccessible moving/ rotary parts. Jagtoyen teaches that the temperature measurement device also includes a wireless (antenna 17) communication/ transceiver to communicate to a laptop computer (wireless module) 4. Jagtoyen teaches threads to allow the device to be screwed/ rotated in the housing of interest.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to make the temperature measurement device communicate to a laptop computer, so as to enable the operator to receive the temperature information and make necessary actions.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have threads, so as to allow the temperature measurement device to be rotated/ installed/ uninstalled in and out the housing containing a lubricating oil, in order to be replaced.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu, KR and Heinzelmann, as applied to claims above, and further in view of Dupays et al. (U.S. 20210062721) [hereinafter Dupays] and Bonnenfant (U.S. 20070167145).
Chu, KR and Heinzelmann disclose the device as stated above.
They do not explicitly teach the limitations of claim 14.
For claim 14: Dupays the lubricant temperature in the vicinity of the gearbox is compared (thus, algorithm) to a threshold value, when the temperature is above the threshold value, the second starting signal is generated [0023], thus, control signal from the computer.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to make the temperature comparison, so as to enable the operator to receive the temperature information and make necessary actions.
Bonnenfant teaches to use an energy saving algorithm for to increase operational time/ life of the internally arranged battery [0022].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have an energy saving algorithm, so as to extend the life of the battery, as very well known in the art and in order to provide the operator with an accurate temperature measurements when the temperature measurement device is properly powered.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu, KR and Heinzelmann, as applied to claims above, and further in view of Bell (U.S. 6470735) and Bonnenfant (U.S. 20070167145).
Chu, KR and Heinzelmann disclose the device as stated above.
They do not explicitly teach the limitations of claim 14.
Bell comparing (thus, algorithm) the temperature of the lubricant with a threshold/ ambient temperature, store the temperature differential and indicate a need of maintenance (thus, indication/ alarm) if the temperature differential is increasing, thus, either temperature of the lubricant or ambient is increasing (see at least claim 1 of Bell.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to make the temperature comparison, so as to enable the operator to receive the temperature information and make necessary actions.
Bonnenfant teaches to use an energy saving algorithm for to increase operational time/ life of the internally arranged battery [0022].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have an energy saving algorithm, so as to extend the life of the battery, as very well known in the art and in order to provide the operator with an accurate temperature measurements when the temperature measurement device is properly powered.
Claims, 1-4, 7-8, 10, 12-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzelmann et al. (U.S. 6663279) [hereinafter Heinzelmann] in view of Chu et al. (U.S. 5257863) [hereinafter Chu] and KR 101110482B1 [hereinafter KR].  
Heinzelmann discloses in Fig. 1 a rotary housing comprising a temperature sensor 20 for measuring lubricant oil from the oil sump to a transmission components located within a transmission housing/ cover 4, the temperature sensor communicated with an electronic transmission controller (see at least claim 1 of Heinzelmann). It is very well known in the art that the rotating transmission comprising a shaft, a gear, a bearing to drive a vehicle wheel.
Heinzelmann does not explicitly teach the particular temperature measurement device, as claimed by applicant.
Chu discloses in Figs. 1-4 a device to measure a temperature of an inaccessible moving mechanical part (rotor), the device is encapsulated in a cylindrical plug/ housing 17, 21 having threads and substantially hollow inside to receive the temperature measurement device in a housing/ bolt having a temperature sensor/ thermistor 31 within a housing 17 is received in a well (mounting hole) 16 formed in the rotor. The temperature sensor is fitted in the encapsulation 21 with an epoxy resin 24 in the form of a sleeve, the epoxy resin is resistant to stress, and thus, keeping the device in a position. The device has an antenna 19 to transmit an encoded temperature signal wirelessly to a stationary antenna 26.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to replace the temperature measurement device of Heinzelmann with the temperature measurement device of Chu, because both of them are temperature measurement devices which will perform the same function of sensing the temperature inside a rotary equipment if one is replaced with another.
Heinzelmann does not explicitly teach that the temperature sensor/ thermistor is embedded in the molding (that the epoxy resin is a molding) and an adhesive.
KR teaches a molded thermistor in an external case/ housing wherein an adhesive resin 30 is filled between the molded thermistor and a casing/ housing 20.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to embed the thermistor (as a temperature sensing element) in molding, as suggested by KR and attach it adhesively to the housing, so as to protect the thermistor from mechanical forces of the harsh environment.
For claim 7: it is very well known in the art that the temperature of the lubricating oil from the temperature sensor is reported to the dashboard computer of the vehicle.
For claim 10: it is considered that the temperature sensor is rotated within the oil with rotation of the rotary housing.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use the temperature measurement device of Chu with the transmission device of Heinzelmann, because the device of Chu is suitable with measurement of the temperature in a rotatable device/ housing.
Official Notice is taken with respect to claims 3 and 4: 
The use of the particular material, i.e., highly conductive metal or stainless steel for the housing, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the probe element disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use the housing made of a highly conductive metal/ stainless steel, because the stainless steel is known to withstand high temperature and corrosion in a harsh environment and also conduct heat to a temperature sensor, so as to enable the sensor to sense the temperature of the environment.
Claims 5, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzelmann, Chu and KR as applied to claims above, and further in view of Jagtoyen (U.S. 6964518).
Heinnzelmann, Chu and KR disclose the device as stated above.
They do not explicitly teach the limitations of claims 5, 9, 12.
Jagtoyen discloses in Figs. 1, 3 a temperature sensing device to be placed in an inaccessible moving/ rotary parts. Jagtoyen teaches that the temperature measurement device also includes a wireless (antenna 17) communication/ transceiver to communicate to a laptop computer (wireless module) 4. Jagtoyen teaches threads to allow the device to be screwed/ rotated in the housing of interest.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to make the temperature measurement device communicate to a laptop computer, so as to enable the operator to receive the temperature information and make necessary actions.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have threads, so as to allow the temperature measurement device to be rotated/ installed/ uninstalled in and out the housing containing a lubricating oil, in order to be replaced.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzelmann, Chu and KR, as applied to claims above, and further in view of Dupays et al. (U.S. 20210062721) [hereinafter Dupays] and Bonnenfant (U.S. 20070167145).
Heinzelmann, Chu and KR disclose the device as stated above.
They do not explicitly teach the limitations of claim 14.
For claim 14: Dupays the lubricant temperature in the vicinity of the gearbox is compared (thus, algorithm) to a threshold value, when the temperature is above the threshold value, the second starting signal is generated [0023], thus, control signal from the computer.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to make the temperature comparison, so as to enable the operator to receive the temperature information and make necessary actions.
Bonnenfant teaches to use an energy saving algorithm for to increase operational time/ life of the internally arranged battery [0022].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have an energy saving algorithm, so as to extend the life of the battery, as very well known in the art and in order to provide the operator with an accurate temperature measurements when the temperature measurement device is properly powered.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzelmann, Chu and KR, as applied to claims above, and further in view of Bell (U.S. 6470735) and Bonnenfant (U.S. 20070167145).
Heinzelmann, Chu and KR disclose the device as stated above.
They do not explicitly teach the limitations of claim 14.
Bell comparing (thus, algorithm) the temperature of the lubricant with a threshold/ ambient temperature, store the temperature differential and indicate a need of maintenance (thus, indication/ alarm) if the temperature differential is increasing, thus, either temperature of the lubricant or ambient is increasing (see at least claim 1 of Bell.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to make the temperature comparison, so as to enable the operator to receive the temperature information and make necessary actions.
Bonnenfant teaches to use an energy saving algorithm for to increase operational time/ life of the internally arranged battery [0022].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have an energy saving algorithm, so as to extend the life of the battery, as very well known in the art and in order to provide the operator with an accurate temperature measurements when the temperature measurement device is properly powered.


Allowable Subject Matter
Claims 6, 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Election/Restrictions
Claims 15-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/27/21.
Applicant states that the restriction is improper.
Applicant states: “Applicant respectfully disagrees as the restriction has not been properly established under MPEP 8§ 803/806.05(f). For example, the Office has failed to sufficiently describe a materially different product; in particular, the cited element “PCB” overlaps elements recited in Invention I (see claims 5, 7, and 14, for example)”. 
This argument is not persuasive because claim 15 states “placing said battery and electronic assembly including said PCB… into the cavity”, while claims 5, 7, 14 claim a device exterior to said transmission that is smartphone, etc. Also, claim 5 does not claim a PCB per se.
In addition, Invention II is directed to a process of manufacturing of a temperature measurement device which is not necessarily the temperature measurement device of Invention I since it does not require the following elements of Invention I: rotating housing. It does not require that the temperature measurement device is to be used with a transmission and a lubricating oil.
For these reasons the restriction requirements are considered to be proper and stay FINAL.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al. (U.S. 5438322) [hereinafter Martin] Martin discloses in Fig. 1 a device to determine temperature. Martin teaches a temperature measurement device 10 and  encapsulated a wireless temperature-sensing element in a housing/ bolt to be screwed in a mounting hole of a moving part/ body (bearing of a moving railroad car). As shown in Fig. 1, the element is arranged in a lower end of the mounting hole. Martin also teaches an antenna 50 and transmitter circuit/ transceiver protruding through the bolt, as shown in Fig. 3. The device has a battery 52.  The device sends a signal to a receiving unit/ control unit (col. 2, line 36).
Ogata et al. (U.S. 20030205698) [hereinafter Ogata] discloses in Figs. 1, 2 a thermistor which is molded within a mold 13 and placed in the housing 2.
Jagtoyen (U.S. 6964518) Jagtowen discloses in Fig. 3 a temperature sensing device to be placed in an inaccessible moving/ rotary parts. The temperature measurement device comprises a sensor 14 that is placed within a housing 15 of the temperature measurement device and could be encapsulated within an epoxy 15a, as shown in Fig. 5. Jagtoyen teaches that the temperature measurement device also includes a wireless (antenna 17) communication/ transceiver.
Krauss (U.S. 20100135793) teaches a temperature sensor to sense the temperature of the lubricant, comparing the temperature of the lubricant with a minimum threshold, if it is below the minimal threshold, to deactivate or reduce a speed of the circulation pump 202 [0024].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 15, 2021